Exhibit 10.1
 
AMENDED AND RESTATED OPTION
AGREEMENT
(Swordfish Property, Winnemucca, Nevada)
 
THIS AGREEMENT dated for reference September 14, 2012, as last amended and
restated on August 26, 2013
 
BETWEEN:
 
AHL HOLDINGS LTD., a corporation duly incorporated pursuant to the laws of
Nevada and having an office at 14309 Magdalen Avenue, White Rock, British
Columbia V4B 2X1 (the “Optionor USA”)
 
and
 
GOLDEN SANDS EXPLORATION INC., a corporation duly incorporated pursuant to the
laws of British Columbia and having an office at 14309 Magdalen Avenue, White
Rock, British Columbia V4B 2X1 (the “Optionor Canada”)
 
(Optionor USA and Optionor Canada are together called the “Optionors")
 
OF THE FIRST PART
 
AND:
 
NORTHERN MINERALS & EXPLORATION LTD., a corporation duly incorporated pursuant
to the laws of Nevada and having an office at 736 Bay Street, Suite 1205,
Toronto, Ontario  M5G 2M4
 
(hereinafter called the "Optionee")
 
OF THE SECOND PART
 
WHEREAS:
 
A.  
The Optionor USA is the sole registered owner and the Optionor Canada is the
sole beneficial own of 100% of the right, title and interest in and to the
mining claims which are situated in Nevada, USA and which are more particularly
described in Schedule A, subject to the Underlying Royalty;

 
B.  
The Optionors and the Optionee entered into an option agreement dated September
14, 2012 (the “Original Option Agreement”);

 
C.  
The Original Option Agreement was amended and restated on November 15, 2012 (the
“Amended and Restated Option Agreement dated November 15, 2012”);

 
D.  
The Amended and Restated Option Agreement dated November 15, 2012 was further
amended and restated on February 1, 2013 (the “Amended and Restated Option
Agreement dated February 1, 2013”);

 
 
Page 1 of 37

--------------------------------------------------------------------------------

 
 
E.  
In August 2013 the Optionee changed its name from “Punchline Resources Ltd.” to
“Northern Minerals & Exploration Ltd”;

 
F.  
The Optionee has requested that the Original Option Agreement, as amended, be
further amended;

 
G.  
The parties would like to enter into this Agreement to amend and restate the
terms of the option agreement between them.

 
THE PARTIES AGREE AS FOLLOWS:
 
1.           INTERPRETATION
 
1.1         In this Agreement:
 
 (a)
“Abandoned Property” has that meaning ascribed to it in Section 14.1;

 
  (b)
“Acquiring Party” has that meaning ascribed to it in Section 12.1;

 
 (c)
“Additional Property” has that meaning ascribed to it in Sections 12.2 and 12.3;

 
  (d)
“Advance Royalty Payments” has that meaning ascribed to it in Section 15.3;

 
  (e)
“Affiliate” is to be given a broad interpretation and includes any person that
directly, or through one or more intermediaries, controls or is controlled by,
or is under common control with either of the parties or acting jointly or in
concert with either of the parties (regardless of whether such person is a
subsidiary or a parent, or whether it is subject to such direction or control
prior to, on the date of this Agreement or after the date of this Agreement);

 
 (f)
“this Agreement” means this Amended and Restated Option Agreement;

 
  (g)
“Amended and Restated Option Agreement dated November 15, 2012” has that meaning
ascribed to it in Recital C;

 
  (h)
“Amended and Restated Option Agreement dated February 1, 2013” has that meaning
ascribed to it in Recital D;

 
(i)
“Amended and Restated Supplemental Agreement” means that agreement dated
September 28, 2012, as amended orally on November 14, 2012 between the Optionors
and the Optionee and which relates to this Agreement;

 
(j)
“Arbitrator” has that meaning ascribed to it in Section 20.1;

 
(k)
“Arbitration Matter” has that meaning ascribed to it in Section 20.2;

 
(l)
“Area of Interest” has that meaning ascribed to it in Section 12.1;

 
  (m)
“Area of Interest Option” has that meaning ascribed to it in Section 12.1;

 
 (n)
“BCICAC” has that meaning ascribed to it in Section 20.1;

 
 
Page 2 of 37

--------------------------------------------------------------------------------

 
 
 (o)
“Business Day” means any day other than Saturdays, Sundays and statutory
holidays in the Province of British Columbia, whether they be federal or
provincial statutory holidays;

 
  (p) 
“cash” means payment by way by wire transfer to the legal counsel for the
Optionor Canada;

 
 (q)
“Claims” means the mining claims set out in Schedule “A”;

 
(r)
“control” for the purposes of the definition of “Affiliate”. Control shall
include the voting control, directly or indirectly of 20% of the voting shares
of the entity;

 
 (s)
“Cumulative Exploration Expense” means the sum of:

 
                 (i)
the Exploration Expense incurred in the pertinent period; and

 
                                 (ii)
all other Exploration Expense previously incurred under this Agreement;

 
(t)
“Defaulting Party” has that meaning set out in Section 23.1;

 
  (u) 
“Discounted Market Price” means:

 
                 (i)
If the Optionee is not listed on a Stock Exchange at the time of the proposed
issuance of Shares to the Optionor Canada, then 75% of the last closing price on
the last day before the date of the proposed share issuance; and

 
                  (ii)
If the Optionee is listed on a Stock Exchange at the time of the proposed
issuance of Shares to the Optionor Canada, then the lowest price allowed by the
policies of such Stock Exchange;

 
 (v)
"Dollars ($)" means legal currency of the United States;

 
  (w)
“Elected Portion of the Mining Tenure” has that meaning ascribed to it in
Sections 12.2 and 12.3;

 
 (x)
“Environmental Laws” means Laws aimed at reclamation or restoration of the
Property; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes;

 
 (y)
“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys' fees and costs, experts' fees and costs, and consultants'
fees and costs) of any kind or of any nature whatsoever that are asserted
against either party to this Agreement, by any person or entity other than the
other party to this Agreement, alleging liability (including, without
limitation, liability for studies, testing or investigatory costs, cleanup
costs, response costs, removal costs, remediation costs, containment costs,
restoration costs, corrective action costs, closure costs, reclamation costs,
natural resource damages, property damages, business losses, personal injuries,
penalties or fines) arising out of, based on or resulting from: (i) the
presence, release, threatened release, discharge or emission into the
environment of any hazardous materials or substances existing or arising on,
beneath or above the Property and/or emanating or migrating and/or threatening
to emanate or migrate from the Property to off-site properties; (ii) physical
disturbance of the environment; or (iii) the violation or alleged violation of
any Environmental Laws;

 
 
Page 3 of 37

--------------------------------------------------------------------------------

 
 
(z) 
“Exchange” means the Over-The-Counter Bulletin Board;

 
 (aa)
“Exploration Expense” means the sum of all monies spent in prospecting,
exploring, geological or geophysical surveying, sampling, examining, diamond and
other types of drilling, developing, dewatering, assaying, testing,
constructing, maintaining and operating roads, trails and bridges upon or across
the Property, buildings, equipment, plant and supplies, salaries and wages
(including fringe benefits) of employees and contractors directly engaged
therein, insurance premiums, and all other expenses ordinarily incurred in
prospecting, exploring and developing mineral exploration and mining lands, but
not including legal or accounting costs and not including the cost of any
buildings, equipment, plant and supplies that the Optionee has removed or will
remove from the Property;

 
(bb)  
“Exploration Expense Report” means a report prepared by the Optionee in
accordance with generally accepted accounting principles, fully disclosing in
appropriate categories, all types of expenses being Exploration Expenses
incurred by the Optionee during the periods ended on the dates as set out in
this Agreement with the amounts separated into four fiscal quarters and reported
on by the auditors of the Optionee that in their opinion the Exploration Expense
Report presents fairly, in all material respects the Exploration Expense
incurred by the Optionee in the 12 month periods ended on the dates as set out
in this Agreement;

 
(cc)  
“Feasibility Report” means a comprehensive study of a mineral deposit in which
all geological, engineering, legal, operating, economic, social, environmental
and other relevant factors are considered in sufficient detail that it could
reasonably serve as the basis for a final decision by a financial institution to
finance the development of the deposit for mineral production upon which any
reasonable financial institution will lend funds in an amount sufficient to
fully the operation of the mining anticipated in the study;

 
(dd)  
“Finder’s Fee” has that meaning ascribed to it in Section 12.4;

 
(ee)  
“firm commitment” means an obligation of the Optionee that is to be unaffected
by the expiration of the Option or the termination of the Option by either party
and is deemed to include any of those things set out in Section 9.1(b);

 
(ff)  
“incur” with respect to an expense means that an expense is not only incurred
but paid for in full;

 
(gg)  
“Intervening Event” has that meaning ascribed to in Section 16.1;

 
 
Page 4 of 37

--------------------------------------------------------------------------------

 
 
(hh)
“Introduced Property” has that meaning ascribed to it in Section 12.4;

 
(ii)  
“Joint Venture” has that meaning ascribed to it in Section 7.1;

 
(jj)  
“Joint Venture Agreement” has that meaning ascribed to it in Section 7.1;

 
(kk)  
“Joint Venture Commencement Date” has that meaning ascribed to it in Section
7.1;

 
(ll)  
“Last Day of Termination Notice Period” has that meaning ascribed to it in
Section 9.2;

 
 (mm) 
“Laws” means applicable laws (whether criminal, civil or administrative)
including all statutes, codes, ordinances, decrees, rules, regulations,
municipal by-laws, judicial or arbitral or administrative or ministerial or
departmental or regulatory judgments, orders, decisions, rulings or awards,
policies, guidelines, and general principles of common and civil law and equity,
binding on or affecting a person or the Property referred to in the context in
which the word is used;

 
(nn)  
“Mining Tenure” has that meaning ascribed to it in Section 12.1;

 
(oo) 
“Notice of Exercise of Option & Compliance Certificate” means a written document
signed by each of the Chief Executive Officer and the Chief Financial Officer of
the Optionee stating that the Option has been exercised in full compliance with
the terms of this Agreement and certifying that the Optionee is not in breach of
any term of this Agreement;

 
(pp)  
“Option” has that meaning ascribed to it in Section 4.1;

 
(qq)  
“Optionee” means Northern Minerals & Exploration Ltd. (formerly named ”Punchline
Resources Ltd.);

 
(rr)   
“Optionor Canada” has that meaning set out on the top of page 1;

 
(ss)   
“Optionor USA” has that meaning set out in the top of page 1;

 
(tt)    
“Optionors” means AHL Holdings Ltd. and Golden Sands Exploration Inc., together;

 
(uu)  
“Optionors’ Service Providers” has that meaning set out in Section 11.3(w);

 
(vv)  
“Original Option Agreement” has that meaning ascribed to it in Recital B;

 
(ww)  
“Original Supplemental Agreement” means the agreement dated September 28, 2012
between the parties to this Agreement which related to the Original Option
Agreement;

 
(xx)    
“Other Party” for the purposes of Section 12.1 the Optionor USA and the Optionor
Canada are to be considered one party;

 
(yy)  
“Property” means:

 

 
(i)
the Claims; and
       
(ii)
any Additional Property; and

 
 
Page 5 of 37

--------------------------------------------------------------------------------

 
 

 
(iii)
any Mining Tenure covering any portion of the ground covered by the Property
which may have been acquired by the Optionee or its successors, assigns or
associates following such Mining Tenure having been previously abandoned under
the terms of this Agreement;

 
and, for further certainty, the Property as of the date of this Agreement, is
the Claims;
 
(zz)      
“Royalty" means the 3% net smelter returns royalty, to be paid by the Optionee
to the Royalty Holder pursuant to Section 15.1 and in accordance with the terms
set out in Schedule “B”;

 
(aaa)   
“Royalty Holder” means AHL Holdings Ltd.;

 
(bbb)   
“Royalty Purchase Right” has that meaning ascribed to it in Section 15.5;

 
(ccc)    
“Semi-Carried Financing” has that meaning ascribed to it in Section 6 of
Schedule “C”;

 
(ddd)   
"Shares" means fully paid and non-assessable shares in the capital stock of the
Optionee as presently constituted and free and clear of all liens, charges and
other encumbrances whatsoever, other than the re-sale and legend requirements of
the Exchange and applicable securities laws;

 
(eee)    
“Technical Report” means a report drafted in compliance with National Instrument
43-101 Standards of Disclosure for Mineral Properties and Form 43-101 Technical
Report, as further defined in Section 1.1 of National Instrument 43-101
Standards of Disclosure for Mineral Properties;

 
(fff)      
“Transferee” has that meaning ascribed to it in Section 13.1;

 
(ggg)   
“Transfer Request” has that meaning ascribed to it in Section 14.1;

 
(hhh)   
“Underlying Royalty” means the royalty to be paid to the Underlying Royalty
Holder; and

 
(iii)       
“Underlying Royalty Holder” means Golden Arc Mining & Refining Inc., whose
address and other contact information will be provided by the Optionors to the
Optionee as soon as reasonably possible following the signing of this Agreement.

 
2.
REPRESENTATIONS, WARRANTIES OF THE OPTIONEE      
2.1
The Optionee represents and warrants to the Optionors that:        
(a)
it is a corporation duly incorporated and validly subsisting under the laws of
Nevada and is in good standing with respect to filing annual reports;
       
(b)
it has full power and authority to carry on its business and to enter into this
Agreement and any agreement or instrument referred to or contemplated by this
Agreement;
       
(c)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which the Optionee is a
party;

 
 
Page 6 of 37

--------------------------------------------------------------------------------

 
 

 
(d)
the execution and delivery of this Agreement and the agreements, deeds and other
documents contemplated hereby will not violate or result in the breach of laws
of any jurisdiction applicable or pertaining thereto or of its constating
documents;
       
(e)
the execution of this Agreement has been approved by the Board of Directors of
the Optionee;
       
(f)
the shares of the Optionee are listed on the Exchange and no other stock
exchange or posted on any other electronic system for transfer;
       
(g)
the Optionee is not in breach of any policy of the Exchange;
       
(h)
the Optionee is not in breach of any securities laws of the United States of
America or of Canada;
       
(i)
the Optionee is not a reporting issuer in any jurisdiction of Canada;
       
(j)
the Optionee has made all required filings in EDGAR.com;
       
(k)
the filings in EDGAR.com made by the Optionee are correct in all material
respects;
       
(l)
the trading in the shares of the Optionee is not subject to:
           
(i)
a halt trade order;
           
(ii)
a stop trade order;
           
(iii)
a suspension;
           
(iv)
a cease trade order; or
         
(v)
any other similar order or restriction;
       
(m)
to its best knowledge, neither it nor any of its directors and officers is
subject to an investigation by either of the Exchange or any securities
commission of any country; and
       
(n)
the Optionee is authorized to carry-out business in the State of Nevada.
     
2.2
To the best of the Optionee’s knowledge the representations and warranties set
out in Section 2.1 are accurate and true in all material respects and the
representations and warranties do not fail to set out a fact, the omission of
which would make any of the representations and warranties misleading or
inaccurate any material respect.        
2.3
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by the Optionee and each party will
indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 
 
Page 7 of 37

--------------------------------------------------------------------------------

 
 
3
REPRESENTATIONS, WARRANTIES OF THE OPTIONORS
   
3.1
The Optionors represent and warrant to the Optionee:
       
(a)
the Claims have been duly and validly issued and are accurately described in
Schedule "A";
       
(b)
the Optionor USA is the sole registered owner of the Claims;
       
(c)
the Optionor Canada is the sole beneficial owner of the Claims;
       
(d)
the Claims are presently in good standing under the laws of the jurisdiction in
which they are located and are free and clear of all liens, charges and
encumbrances, except for the Royalty and Underlying Royalty;
       
(e)
subject to the interest of the Underlying Royalty Holder in the Underlying
Royalty, the Optionors have the exclusive right to enter into this Agreement and
all necessary authority to dispose of a 80% interest in and to the Claims in
accordance with the terms of this Agreement;
       
(f)
subject to the interest of the Underlying Royalty Holder in the Underlying
Royalty, no person, firm or corporation has any proprietary or possessory
interest in the Claims other than the Optionors;
       
(g)
there are no outstanding agreements or options to acquire or purchase the Claims
or any interest in the Claims or any portion thereof;
       
(h)
to the knowledge of the Optionors, no person is entitled to any royalty or other
payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Claims, except for the
Underlying Royalty to the paid to the Underlying Royalty Holder;
       
(i)
the Optionors are not aware of any demand, claims or notices from any level of
government, including, but not restricted, municipal, provincial or federal
relating to environmental issues relating to the Claims;
       
(j)
to the best knowledge of the Optionors, there are no Environmental Liabilities;
       
(k)
to the best knowledge of the Optionors, the Optionors are not in breach of any
Environmental Laws;
       
(l)
neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated will conflict with, result in the breach of or
accelerate the performance required by any agreement to which either of the
Optionors is a party or by which it is bound; and
       
(m)
the execution and delivery of this Agreement and the agreements, deeds and other
documents contemplated hereby will not violate or result in the breach of the
laws of any jurisdiction applicable or pertaining thereto.

 
 
Page 8 of 37

--------------------------------------------------------------------------------

 
 
3.2
To the best of the Optionors’ knowledge the representations and warranties set
out in Section 3.1 are accurate and true in all material respects and the
representations and warranties do not fail to set out a fact, the omission of
which would make any of the representations and warranties misleading or
inaccurate any material respect.

 
3.3
The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and will survive the
acquisition of any interest in the Property by the Optionee and each party will
indemnify and save the other party harmless from all loss, damage, costs,
actions and suits arising out of or in connection with any breach or any
representation, warranty, covenant, agreement or condition made by the other
party and contained in this Agreement.

 
4.              GRANT OF OPTION
 
4.1
In consideration for the payment of $50,000 paid by the Optionee to the Optionor
Canada, the Optionors hereby grant to the Optionee the exclusive option (the
“Option”) to acquire an undivided 80% percent legal and beneficial interest in
the Property free and clear of all liens, charges and claims of others except
for the Underlying Royalty and the Royalty.

 
5.             REQUIREMENTS IN ORDER TO EXERCISE THE OPTION
 
5.1
In order to exercise the Option, the Optionee must not be in breach of any term
of this Agreement and must do all of the following:

 
 
    (a)
pay to the Optionor Canada $1,755,000 in aggregate, payable to the Optionor
Canada as follows:

 
 
(i)
on signing of the Original Option Agreement, $50,000 (the Optionors acknowledge
that this was paid);

 
 
(ii)
a further $25,000 ($5,000 of which is a penalty), by November 15, 2012 (which is
a firm commitment and the Optionors acknowledge this was paid);

 
 
(iii)
a further $10,000 (which is a penalty), by the signing of the February 1, 2013
Amended and Restated Option Agreement; (the Optionors acknowledge this was paid)

 
 
(iv)
a further $30,000 by April 17, 2013 (the Optionors acknowledge this was paid);

 
 
(v)
a further $20,000 on the signing of this Agreement (which is a firm commitment):

 
 
(vi)
a further $20,000, by January 31, 2014;

 
 
(vii)
a further $50,000 by December 31, 2014;

 
 
(viii)
a further $150,000; by December 31, 2015;

 
 
(ix)
a further $400,000, by December 31, 2016; and

 
 
(x)
a further $1,000,000 by December 31, 2017;

 
 
Page 9 of 37

--------------------------------------------------------------------------------

 
 
 
(b)
issue and deliver 100,000 Shares to the Underlying Royalty Holder by September
30, 2012 and deliver to the Optionors by 4 PM Vancouver Time on September 30,
2012 written confirmation of such delivery (which is a firm commitment and the
Optionors acknowledge that this was done);

 
 
(c)
issue and deliver Shares to the Optionor Canada as follows:

 
 
(i)
500,000 Shares by September 30, 2013;

 
 
(ii)
500,000 Shares by January 31, 2014;

 
 
(iii)
500,000 Shares by December  31, 2014; and

 
 
(iv)
500,000 Shares by December 31, 2015;

 
 
(d)
incur Exploration Expense of at least $4,000,000 as follows:

 
 
(i)
incur Exploration Expense of at least $150,000 by July 1, 2014 (which is a firm
commitment – the Optionors acknowledge that as of the date of this Agreement,
the Exploration Expense totals $20,000);

 
 
(ii)
incur Cumulative Exploration Expense of at least $250,000 by December 31, 2014;

 
 
(iii)
incur Cumulative Exploration Expense of at least $1,000,000 by December 31,
2015; and

 
 
(iv)
incur Cumulative Exploration Expense of at least $2,000,000 by December 31,
2016; and

 
 
(v)
incur Cumulative Exploration Expense of at least $4,000,000 by December 31,
2017;

 
 
(e)
pay the Advance Royalty Payments in accordance with the terms of this Agreement;

 
 
(f)
do and pay for all things necessary in order for the drafting of a Feasibility
Report and have drafted and pay for a Feasibility Report pertaining to the
Property, authored by Qualified Persons, reasonably acceptable to the Optionors
and deliver a copy of that Feasibility Report to the Optionors, all by December
31, 2018;

 
 
(g)
keep the Property in good standing during the term of the Option and that the
time of the exercise of the Option have the Property in good standing for at
least 12 months following the date of the exercise of the Option; and

 
 
(h)
deliver to the Optionors a Notice of Exercise of Option & Compliance Certificate
by December 31, 2018.

 
5.2
At the sole election of the Optionor Canada made from time to time, each of such
elections to be made at least 10 Business Days prior to the dates set out in
Section 5.1(a), the Optionee, instead of paying any of the amounts set out in
Section 5.1(a) in cash, will instead pay such elected payment set out in Section
5.1(a) by issuing and delivering to the Optionor Canada, Shares at the deemed
price being equal to no greater than the Discounted Market Price as of the date
being 10 Business Days prior to the dates set out in Section 5.1(a), and such
Shares will be delivered to the Optionor Canada by the dates set out in Section
5.1(a).

 
 
Page 10 of 37

--------------------------------------------------------------------------------

 
 
5.3
In the event that the Optionee fails to incur Exploration Expense in accordance
with Section 5.1(d), the Optionee may make payment in cash to the Optionor
Canada in the amount of deficiency of such required Exploration Expense not
later the relevant date set out in Section 5.1(d), in which case the Optionee
will be deemed to have incurred the required Exploration Expense within the
required period.

 
5.4
Notwithstanding any term of this Agreement, the Optionee may, at its sole
option, pay any money amount, issue and deliver any Shares, incur Exploration
Expense and do such other things set out in Section 5.1 prior to the dates set
out in Section 5.1.

 
6.              TRANSFER OF TITLE
 
6.1
Following both (a) the exercise of the Option and (b) the provision of the
Semi-Carried Financing in compliance with Section 7.4, the Optionors will
deliver to the Optionee a duly executed transfer in registrable form of a 80%
right, title and interest in and to the Property in favour of the Optionee,
which transfer the Optionee will be entitled to register against title to the
Property.

 
7.              COMMENCEMENT OF JOINT VENTURE UPON EXERCISE OF OPTION
 
7.1
On the day (the “Joint Venture Commencement Date”) being later of (a) the date
that the Option is exercised and (b) the date that the Optionee has provided the
Semi-Carried Financing in accordance with Section 7.4, the Optionee and the
Optionors will be deemed to join in a joint venture operation (the “Joint
Venture”).  The Joint Venture shall be conducted in accordance with an agreement
(the “Joint Venture Agreement”), the material terms of which are set out in the
attached Schedule “C”.

 
7.2
The Optionors and the Optionee will use their best efforts to negotiate the
terms of the formal Joint Venture Agreement and then will execute the form of
Joint Venture Agreement.

 
7.3
If the parties use their best efforts under Section 7.2 and in the event that
the Optionors and the Optionee do not agree on the terms of the Joint Venture
Agreement, then the Optionors and the Optionee will enter into arbitration
pursuant to Section 20 and the Arbitrator will determine the terms of the Joint
Venture Agreement.

 
7.4
Within six months of the date of the exercise of the Option, the Optionee will
provide the Semi-Carried Financing, failing which the Option will be deemed to
have not been exercised and Optionee will forfeit all of its interest the
Property to the Optionors and the Optionee will immediately do all those things
required to effect a transfer of the Property to the Optionors, free and clear
of all liens, charges and encumbrances of any kind whatsoever.  During the six
month period from the date of the exercise of the Option, the Optionee will not
transfer assign or otherwise alienate or agree to transfer, assign or otherwise
alienate any of its interest in the Property.

 
 
Page 11 of 37

--------------------------------------------------------------------------------

 
 
8.             RIGHT OF ENTRY
 
8.1
The Optionee, its employees, agents and independent contractors, will during the
term of the Option, have the sole and exclusive right to:

 
 
(a)
enter upon the Property;

 
 
(b)
have exclusive and quiet possession thereof;

 
 
(c)
do such prospecting, exploration, development or other mining work thereon and
thereunder as Optionee in its sole discretion may consider advisable;

 
 
(d)
bring and erect upon the Property such equipment and facilities as Optionee may
consider advisable; and

 
 
(e)
remove therefrom and dispose of reasonable quantities of ores, minerals, and
metals for the purposes of obtaining assays or making other tests, but not
including any bulk sampling.

 
9.             EXPIRATION OR TERMINATION OF OPTION
 
9.1
In the event that the Option is not exercised in accordance with the terms set
out herein, then the Option will expire and be of no further force or
effect.  Notwithstanding such expiration of the Option:

 
 
(a)
the expiration of the Option will not reduce or eliminate any obligations of the
Optionee under this Agreement; and

 
 
(b)
any requirement set out in Section 5.1 which would need to be completed in order
for the Option to otherwise have remained in good standing for a period up to 90
days after expiration of the Option will be deemed to be a firm commitment and
will need to be completed or performed by the Optionee notwithstanding the prior
expiration of the Option.

 
9.2
The Optionee may terminate the Option provided that the Optionee first provides
the Optionors 90 days written notice of such intention and in the event that the
Optionee at that time has not completed any such item listed in Section 5.1
which would need to be completed in order for the Option to otherwise remain in
good standing up to the last day of the 90 day notice period (the “Last Day of
Termination Notice Period”), then:

 
 
(a)
the Optionee will complete such item by not later than the 10th day following
the Last Day of Termination Notice Period; and

 
 
(b)
the Option will nonetheless expire on the Last Day of Termination Notice Period
and the Option will not be reinstated by the completion of such item.

 
9.3
The provision by the Optionee of notice under Section 9.2 will not reduce or
eliminate the obligations of the Optionee under this Agreement.

 
 
Page 12 of 37

--------------------------------------------------------------------------------

 
 
10.           COVENANTS OF THE OPTIONORS
 
10.1
The Optionors will:

 
 
(a)
at the signing of the Original Option Agreement and then from time to time, upon
written demand of the Optionee make available to Optionee and its
representatives all records and files in the possession or control of the
Optionors relating to the Property and permit Optionee and its representatives
at its own expense to take abstracts therefrom and make copies thereof (the
Optionee acknowledges it received from the Optionors shortly following the
signing of the Original Option Agreement a flash drive containing various data
relating to the Property); and

 
 
(b)
promptly provide Optionee with any and all notices and correspondence received
by the Optionors from government agencies in respect of the Property.

 
11.           COVENANTS OF OPTIONEE
 
11.1
At the signing of this Agreement or as soon as possible thereafter, the Optionee
will provide the Optionors a Quitclaim Deed and a Declaration of Value, in forms
reasonably acceptable to the Optionors, which are to be held in trust by the
lawyers for the Optionors, on commercially reasonable terms reasonably
acceptable to the Optionee and released as follows:

 
 
(a)
to the Optionors in the event that the Option expires without exercise or is
terminated by either party to this Agreement, in which case the Optionors may
record the documents against the title to the Property; and

 
 
(b)
to the Optionee upon the exercise of the Option.

 
11.2
Further, this Agreement provides for the possibility of additional mining claims
becoming subject to the Option in this Agreement and also the right of the
Optionee to abandon some mining claims subject to the Option, in certain
circumstances.  As a result, the list of mining claims, at any time in the
future, may be different from the list of mining claims as of the date of this
Agreement. Therefore, the Optionee agrees that should the list of mining claims
vary from the list of mining claims presently set out in this Agreement (which
is also the same list in the current Quitclaim Deed), then as soon as the list
of mining claims changes, the Optionee will complete and have duly executed a
further Quitclaim Deed and a further Declaration of Value and will immediately
deliver that Quitclaim Deed and Declaration of Value to the lawyers for the
Optionors to be held in trust pursuant to Section 11.1 and the Optionors will
cause the previous unused Quitclaim Deed and Declaration of Value to be marked
as void and then will deliver the voided Quitclaim Deed and Declaration of Value
to the lawyers for the Optionee.

 
11.3
Following the signing of this Agreement, the Optionee will:

 
 
(a)
in addition to and not in substitution for the obligations to keep the Property
in good standing as set forth elsewhere in this Agreement, keep the Property in
good standing for a period of one year following the date of the termination,
expiration or exercise of the Option;

 
 
(b)
keep the Property free and clear of all liens, charges and encumbrances arising
from its operations hereunder during the term of the Option and then for a
period of six years following the date of the termination, expiration or
exercise of the Option;

 
Page 13 of 37

--------------------------------------------------------------------------------

 
 
 
(c)
in the event that the laws in the State of Nevada or the federal laws of the
United States of America allow or require the filing of assessment reports, then
from time to time, file all exploration work as assessment work against the
Property to the maximum allowable extent;

 
 
(d)
subject to Section 11.3(c), the Optionee will file, as assessment work against
each of the mining claims then forming the Property, all exploration expenses to
the maximum amount allowable and will use its best efforts to ensure that the
applicable government authority accepts all of those expenditures as assessment
and the Optionee will ensure that the assessment work is credited to each of the
mining claims then forming the Property;

 
 
(e)
permit the Optionors, or their representatives duly authorized by it in writing,
at its own risk and expense, access to the Property at all reasonable times;

 
 
(f)
permit the Optionors, or their representatives duly authorized by it in writing,
access to all records pertaining to the Property, including those prepared by
the Optionee and those prepared by other people both before and after the date
of this Agreement, in respect to the Property (or any Mining Tenure whether it
is partially or wholly in the Area of Interest regardless of whether the Area of
Interest Option was exercised) or work done on or with respect to the Property
(or any Mining Tenure whether it is partially or wholly in the Area of Interest
regardless of whether the Area of Interest Option was exercised), including, but
not restricted to, all drill core, assay pulps, maps, drilling logs, assay
results and other technical data acquired by the Optionee or compiled by or on
behalf of the Optionee with respect to the Property (or any Mining Tenure,
whether it is partially or wholly in the Area of Interest Additional Property
regardless of whether the Area of Interest Option was exercised), including any
interpretive data or conclusions and copies of all books, accounts and records
of operations conducted by or on behalf of the Optionee on the Property (or any
Mining Tenure whether it is partially or wholly in the Area of Interest
regardless of whether the Area of Interest Option was exercised) or by others on
the Property (or any Mining Tenure whether it is partially or wholly in the Area
of Interest regardless of whether the Area of Interest Option was exercised);

 
 
(g)
without demand from the Optionors, deliver to the Optionors, as soon as possible
after receipt by the Optionee thereof, all documents referred to in Section
11.3(f);

 
 
(h)
conduct all work on or with respect to the Property in a careful and minerlike
manner and in compliance with all applicable Federal, Provincial and local laws,
rules, orders and regulations;

 
 
(i)
not breach any Environmental Laws;

 
 
(j)
not do anything to incur Environmental Liabilities;

 
 
(k)
indemnify and hold the Optionors harmless from and against any and all expenses,
losses, claims, actions, damages or liabilities, whether joint or several
(including the aggregate amount paid in reasonable settlement of any actions,
suits, proceedings or claims), and the reasonable fees and expenses of its
counsel that result from a breach of any term of this Agreement or may be
incurred in advising with respect to and/or defending any claim that may be made
against the Optionors, to which the Optionors may become subject or otherwise
involved in any capacity under any statute or common law or otherwise insofar as
such expenses, losses, claims, damages, liabilities or actions arise out of or
are based, directly or indirectly, (i) any taxes, fees or other amounts owing to
any governmental agency in respect of the Property and (ii) any work conducted
on the Property by the Optionee or its employees, contractors or agents and
including, but not restricted to, any breach or alleged breach of any
Environmental Laws;

 
 
Page 14 of 37

--------------------------------------------------------------------------------

 
 
 
(l)
deliver to the Optionors Technical Reports as follows:

 
 
(i)
by September 15, 2014 for the period ended July 1, 2014;

 
 
(j)
by April 30 of each successive year during the term of the Option for the period
ended the previous December 31; and

 
 
(ii)
within 45 days of the termination or the expiration of either the Option for the
period up to the date within 10 days of the date of the Technical Report;

 
 
(m)
in the event that the Option is terminated or expires without being exercised,
then within 45 days of such termination or expiry, the Optionee, at is sole
cost, will have prepared and will deliver to the Optionors a Technical Report
addressed to the Optionors with an effective date of not earlier than the date
of such termination or expiration;

 
 
(n)
deliver to the Optionors Exploration Expense Reports as follows:

 
 
(i)
by April 30, 2014 for the period ended December  31, 2013 and by April  30 of
each successive year during the term of the Option for the period ended the
previous December 31 not previously reported upon; and

 
 
(ii)
within 60 days of the termination or the expiration of either the Option for the
period up to the termination or the expiration of the Option;

 
 
(o)
in the event that the Option is terminated or expires without being exercised,
then for a period of one year from such termination or expiry, the Optionee, at
its sole cost will permit the Optionors, or their representatives duly
authorized by it in writing, access to all records listed in Section 11.3(f);

 
 
(p)
in the event that the Option is terminated or expires, at the sole option of the
Optionors the Optionee will remove at their sole cost all equipment, buildings,
structures, facilities and all other things brought onto the Property by the
Optionee or its agents;

 
 
(q)
in the event that the Option is terminated or expires without being exercised,
then within 15 days of such termination or expiry, the Optionee, at its sole
cost, will deliver to the Optionors all those materials listed in Section
11.3(f); and the Optionee will have no further right to or interest in those
materials;

 
 
(r)
make all filings and disclosures as required and within the time periods
specified under all applicable securities legislation with respect to the
issuance of any Shares under this Agreement;

 
 
(s)
from time to time, do all things required to ensure that the Optionee is
authorized to carry on business in the State of Nevada;

 
 
Page 15 of 37

--------------------------------------------------------------------------------

 
 
 
(t)
upon oral or written request from the Underlying Royalty Holder and subject to
all applicable securities Laws, immediately do all such things as may be
necessary in order to remove any restrictive legend from all certificates of any
shares in the capital of the Optionee, held by the Underlying Royalty Holder;

 
 
(u)
ensure that at no time the trading in the shares of the Optionee become subject
to:

 
 
(i)
a halt trade order;

 
 
(ii)
a stop trade order;

 
 
(iii)
a suspension;

 
 
(iv)
a cease trade order; or

 
 
(v)
any other similar order or restriction; and

 
 
(v)
provided that the Optionee first agrees in writing to pay the Optionors their
reasonable fees and out-of-pocket expenses, the Optionee may, from time to time,
request assistance from the Optionors and the Optionors may, but are not
obligated to, elect to provide such assistance;

 
 
(w)
in the event that the Optionors have previously introduced to the Optionee or in
the event that following the signing of this Agreement the Optionors introduce
to the Optionee any personnel or consultants, including, but not restricted to,
persons providing technical or geological services (together the
“Optionors’ Service Providers”):

 
 
(i)
the Optionee will ensure that all agreements with the Optionors’ Service
Providers are reduced to writing and contain the requirement set out in Section
11.3(w)(ii) of this Agreement; and

 
 
(ii)
upon the Option having expired or having been terminated by any party to this
Agreement or upon the Optionee being in breach of any term of this Agreement
(which breach has not been rectified in accordance with Section 23 of the
Agreement):

 
 
A.
the Optionee will terminate the term of all agreements with the Optionors’
Service Providers;

 
 
B.
the Optionee will pay in full all amounts then owed to the Optionors’ Service
Providers;

 
 
C.
the Optionors will be free to deal with the Optionors’ Service Providers; and

 
 
D.
the Optionee will not interfere with or hinder the Optionors’ Service Providers;
and

 
 
E.
the Optionee will not enter into any further agreements that the Optionors’
Service Providers for their services; and

 
 
(x)
in the event that the Optionee does not renew all of the mining claims forming
the Property at least 60 days prior the scheduled expiry date of such mining
claims, pay the Optionors in full, within 10 days of receipt of an invoice from
the Optionors setting out the commercially reasonable costs incurred by the
Optionors in ensuring that the mining claims are renewed, it being agreed that
there is no obligation upon the Optionors to renew the mining claims and such
obligations always remains with the Optionee.

 
 
Page 16 of 37

--------------------------------------------------------------------------------

 
 
12.            OTHER ACQUISITIONS – AREA OF INTEREST
 
12.1
If any party (the “Acquiring Party”) acquires any claims, patented or
unpatented, or a part of any claim, whether patented or non-patented, or any
interest in any claim, whether patented or un-patented or any mineral or surface
right or royalty or an interest in any mineral or surface right or royalty or
any other rights to explore for or extract minerals (together a “Mining
Tenure”), either from a government body or a third party, which Mining Tenure
lies partially or wholly within three miles of the outer boundary of the
Property (as the boundary may be located from time to time) (the “Area of
Interest”), then the Acquiring Party must offer such Mining Tenure to the Other
Party to become part of the Property and to become subject to the terms of the
Option (the “Area of Interest Option”).

 
12.2
If the Optionee elects to include either only a partial interest or a full
interest in the Mining Tenure (the “Elected Portion of the Mining Tenure”) of
the Optionors to become part of the Property and to become subject to the terms
of the Option, then the Optionee will reimburse the Optionors for their
acquisition expense of such Elected Portion of the Mining Tenure and upon
payment to the Optionors the Elected Portion of the Mining Tenure (the
“Additional Property”) will become part of the Property and subject to the terms
of the Option regardless of whether only a portion of the Mining Tenure lies
within the Area of Interest.,

 
12.3
If the Optionors elect to include either only a partial interest or a full
interest in the Mining Tenure (the “Elected Portion of the Mining Tenure”) of
the Optionee to become part of the Property and to become subject to the terms
of the Option, then the Optionors need not reimburse the Optionee for its
acquisition expense of such Elected Portion of the Mining Tenure and upon such
election, the Elected Portion of the Mining Tenure (also the “Additional
Property”) will become part of the Property and subject to the terms of the
Option regardless of whether only a portion of the Mining Tenure lies within the
Area of Interest.

 
12.4
In the event that either (a) the Optionors or (b)
any of the Optionors’ Service Providers introduce any property
(the “Introduced Property”) to the Optionee or any Affiliate of the
Optionee (other than being in the Area of Interest as defined in Section
12.1), then the Optionee will pay the Optionors a finder’s fee (the “Finder’s
Fee”) of:

 
 
(a)
8% of the purchase price actually paid, but reduced to money erms,of the
Introduced Property (as actually paid by Optionee), such payment to be made at
the time that the Optionee or an Affiliate of the Optionee acquires an interest
in the Introduced Property and should the Optionee or the Affiliate of the
Optionee acquire interests in the Introduced Property at more than one time,
then payment shall be made at each time of the acquisition of such interest;

 
 
(b)
a 2% net smelter returns royalty, of which the Optionee may purchase one of
those two percentages for $1,000,000, at any time up to the time of the date of
the delivery of the Feasibility Report to the Optionors hereunder; and

 
 
(c)
in the event that the Optionors or the Optionee wish the agreement concerning
the Finder’s Fee to be put into a more formal agreement, then the parties will
use their best efforts to negotiate and enter into such more formal agreements
which agreement will contain the terms as contained in Section 12.4 (a) & (b).

 
 
Page 17 of 37

--------------------------------------------------------------------------------

 
 
13.             DISPOSITION OF PROPERTY
 
13.1
The Optionee may at any time sell, transfer, assign or otherwise dispose of all
or any portion of its interest in the Property and this Agreement provided that,
the Optionee has first obtained the consent in writing of the Optionors, such
consent may be unreasonably withheld and further provided that any
purchaser,  transferee, assignee or other acquirer (together the “Transferee”)
of any such interest will have first delivered to the Optionors its agreement
related to this Agreement and to the Property, containing:

 
 
(a)
a covenant with the Optionee and the Optionors by such Transferee to perform all
the obligations of the Optionee to be performed under this Agreement; and

 
 
(b)
a provision subjecting any further sale, transfer, assignment or other
disposition of such interest in the Property and this Agreement or any portion
thereof to the restrictions contained in this Section 13.1.

 
13.2
The provisions of Section 13.1 will not prevent either party from entering into
an amalgamation or corporate reorganization which will have the effect in law of
the amalgamated or surviving company possessing all the property, rights and
interests and being subject to all the debts, liabilities and obligations of
each amalgamating or predecessor company.

 
14.             ABANDONMENT OF PROPERTY
 
14.1
Subject to Section 14.2, should the Optionee, in its sole discretion, determine
that some but not all of the Property no longer warrant further exploration and
development or for any such other reason that the Optionee determines that it no
longer want to further explore and develop some but not all of the Property (the
“Abandoned Property”), then the Optionee may abandon such Abandoned Property, so
long as the Optionee provides the Optionors with at least 60 day’s notice of its
intention to so abandon such property and, if the Optionors then provides within
20 days of the receipt of the notice from the Optionee, a written request that
the Optionee transfer such Abandoned Property to the Optionors (the “Transfer
Request”), then the Optionee shall forthwith provide a recordable transfer of
such Abandoned Property to the Optionors.

 
14.2
In the event that the Optionors provide the Transfer Request, the Optionee
shall:

 
 
(a)
ensure that the Abandoned Property is unencumbered and in good standing for a
period of at least one year from the date of the provision of the recordable
transfer referred to in Section 14.1 to the Optionors;

 
 
(b)
pay all taxes and assessments required to maintain the Abandoned Property in
good standing for a period of at least one year from the date of the provision
of the recordable transfer of such Abandoned Property to the Optionors; and

 
 
(c)
ensure there are no Environmental Liabilities relating to the Abandoned
Property.

 
 
Page 18 of 37

--------------------------------------------------------------------------------

 
 
14.3
Subject to Section 11.3(a), (b), (c) and (d) and Section 14.2, upon the
Abandoned Property being either:

 
 
(a)
abandoned in accordance with Section 14.1, or

 
 
(b)
returned to the Optionors in accordance with Section 14.2,

 
then the Optionee’s obligations under this Agreement relating to the Abandoned
Property shall immediately terminate without adversely affecting any of the
rights of the Optionee under this Agreement to balance of the Property.
 
15.
 ROYALTY AND ADVANCE ROYALTY AND RIGHT TO PURCHASE INTEREST IN ROYALTY

 
15.1
The Optionee will pay to the Optionor USA the Royalty.

 
15.2
The Optionors will be responsible for payment of the Underlying Royalty to the
Underlying Royalty Holder.

 
15.3
The Optionee shall make payments to the Royalty Holder (the “Advance Royalty
Payments”) as follows:

 
 
(a)
$20,000 by April 1, 2013 (which the Royalty Holder acknowledges was paid);

 
 
(b)
$10,000 by April 1, 2014;

 
 
(c)
$20,000 by April 1, 2015

 
 
(d)
$20,000 by April 1, 2016; and

 
 
(e)
$50,000 by each successive April 1 until production commences from the Property,
at which time all further obligations to pay Advance Royalties Payments will
terminate, except for those Advance Royalty Payments, previously unpaid by the
Optionee.

 
15.4
The Advance Royalty Payments will not be deducted from the Royalty payments
otherwise needed to be made under this Agreement.

 
15.5
The Optionors hereby grant to the Optionee the sole right and option to purchase
two percentage points (that is two-thirds) of the Royalty for the price of
$1,500,000 per percentage point ($3,000,000 in aggregate), with the right to
purchase either one or two percentage points (the “Royalty Purchase Right”).

 
15.6
The Royalty Purchase Right may be exercised from time to time, but no later than
the date of the delivery of the Feasibility Report at which time to Royalty
Purchase Right will expire and be of no further force or effect.

 
16.            FORCE MAJEURE
 
16.1
No party will be liable for its failure to perform any of its obligations under
this Agreement due to a cause beyond its control (except those caused by its own
lack of funds) including, but not limited to acts of God, fire, flood,
explosion, strikes, lockouts or other industrial disturbances, laws, rules and
regulations or orders of any duly constituted governmental authority or
non-availability of materials or transportation (each an "Intervening Event").

 
 
Page 19 of 37

--------------------------------------------------------------------------------

 
 
16.2
All time limits imposed by this Agreement will be extended by a period
equivalent to the period of delay resulting from an Intervening Event.

 
16.3
A party relying on the provisions of Section 16.1 will take all reasonable steps
to eliminate an Intervening Event and, if possible, will perform its obligations
under this Agreement as far as practical, but nothing herein will require such
party to settle or adjust any labour dispute or to question or to test the
validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible.

 
16.4
The extension of time for the observance of conditions or performance of
obligations as a result of force majeure shall not relieve the Optionee from:

 
 
(a)
its obligations under this Agreement to keep the Property in good standing; and

 
 
(b)
any provision indicated to be a firm commitment.

 
17.
  REGISTRATION OF AGREEMENT

 
17.1
The Optionee represents and warrants that it has not registered against the
title to the Property any of the following:

 
 
(a)
the Original Option Agreement;

 
 
(b)
the Amended and Restated Option Agreement dated November 15, 2012;

 
 
(c)
the Amended and Restated Option Agreement dated February 1, 2013;

 
 
(d)
the Original Supplemental Agreement;

 
 
(e)
the Amended and Restated Supplemental Agreement; or

 
 
(f)
a memorandum of any of the above agreements.

 
17.2
The Optionee covenants that it will not register any of the agreements listed in
Section 17.1 or a memorandum of any of them against title to the Property.

 
17.3
Notwithstanding Section 18, each of the Optionors and the Optionee will have the
right at any time to register this Agreement or a memorandum thereof against
title to the Property.

 
18.            CONFIDENTIAL NATURE OF INFORMATION
 
18.1
The parties agree that all information obtained from the work carried out
hereunder and under the operation of this Agreement will be the exclusive
property of the parties and will not be used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority having jurisdiction, or with the written consent of
both parties, such consent not to be unreasonably withheld.  Notwithstanding the
foregoing, it is understood and agreed that a party will not be liable to the
other party for the fraudulent or negligent disclosure of information by any of
its employees, servants or agents, provided that such party has taken reasonable
steps to ensure the preservation of the confidential nature of such information.

 
 
Page 20 of 37

--------------------------------------------------------------------------------

 
 
19.            FURTHER ASSURANCES
 
19.1
The parties hereto agree that they and each of them will execute all documents
and do all acts and things within their respective powers to carry out and
implement the provisions or intent of this Agreement.

 
20.            ARBITRATION
 
20.1
Pursuant to Section 7.3, in the event that the Optionors and the Optionee do not
agree on the terms of a formal agreement representing the Joint Venture
Agreement, then the determination of the terms of the Joint Venture Agreement
will be referred to a mutually agreeable professional (the "Arbitrator").  In
the event that the Optionors and the Optionee cannot mutually agree on the
appointment of an Arbitrator within fifteen (15) days of written notice of a
disagreement or dispute hereunder, then a single Arbitrator will be appointed by
the British Columbia International Commercial Arbitration Centre (“BCICAC”) of
Vancouver, B.C., as the appointing authority.  The BCICAC will appoint an
Arbitrator with a skill set and background reasonably suitable to the nature of
the issue or issues to be resolved in the Arbitration.  The appointment of any
additional Arbitrators will be with the mutual consent and agreement of the
Optionors and the Optionee and in the absence of such agreement to appoint
additional Arbitrators, a sole Arbitrator will preside over any such
Arbitration.

 
20.2
The Arbitrator will determine the terms of the formal Joint Venture Agreement
(the “Arbitration Matter”) and will ensure that the formal Joint Venture
Agreement contains the terms set out in Schedule “C”.  Following such
determination, the Optionee and Optionors will execute the formal Joint Venture
Agreement and if they fail to do so, then they will be deemed to have signed
such Joint Venture Agreement.

 
20.3
The Arbitration Matter will be resolved by arbitration pursuant to the Rules of
Procedure established by the BCICAC, and it will be conducted in Vancouver,
B.C., or as otherwise may be agreed to as a mutually convenient location for the
Optionors and the Optionee.

 
20.4
The cost of such arbitration will be born solely by the Optionee.  The
Arbitrator's decision will be binding and final on the Optionors and the
Optionee, from which arbitration there will be no appeal.

 
21.            NOTICE
 
21.1
Any notice, direction or other instrument required or permitted to be given
under this Agreement will be in writing and will be given by the delivery or the
same or by mailing the same by prepaid registered or certified mail in each case
to the addresses set out on page 1 of this Agreement and any notice to the
Optionors must also be made to the lawyers for the Optionors as directed in
writing by the Optionors

 
21.2
Any notice, direction or other instrument aforesaid will, if delivered, be
deemed to have been given and received on the day it was delivered, and if
mailed, be deemed to have been given and received on the tenth business day
following the day of mailing, except in the event of disruption of the postal
services in which event notice will be deemed to be received only when actually
received.

 
 
Page 21 of 37

--------------------------------------------------------------------------------

 
 
21.3
Any party may at any time give to the other notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice, the address or addresses therein specified will be deemed to be the
address of such party for the purpose of giving notice hereunder.

 
22.            HEADINGS
 
22.1
The headings to the respective sections herein will not be deemed part of this
Agreement but will be regarded as having been used for convenience only.

 
23.            DEFAULT
 
23.1
Subject to Section 16 and Section 23.2, if any party (a "Defaulting Party") is
in default of any requirement herein set forth, the party affected by such
default will give written notice to the Defaulting Party specifying the default
and the Defaulting Party will not lose any rights under this Agreement, unless
within 30 days after the giving of notice of default by the affected party the
Defaulting Party has cured the default by the appropriate performance and if the
Defaulting Party fails within such period to cure any such default, the affected
party will be entitled to seek any remedy it may have on account of such
default.

 
23.2           Section 23.1 will not:
 
 
(a)
relieve the Optionee from any obligation to keep the Property in good standing;

 
 
(b)
apply to any term of this Agreement which is stated to be a firm commitment or
which is deemed to be a firm commitment; or

 
 
(c)
apply to Section 5.1.

 
24.            CURRENCY AND PAYMENTS
 
24.1
All references to money amounts hereunder will be in funds of the United States
except where otherwise designated.

 
24.2
All Shares to be delivered to the Optionors or either of them are to be
delivered to the Canadian legal counsel for Optionor Canada and Optionor Canada
covenants to provide the name and address of such legal counsel no later than
the signing of this Agreement.

 
24.3
All payment of money hereunder, including that defined as cash are to be paid by
way of wire transfer to the trust account of the Canadian legal counsel for
Optionor Canada and the Optionor Canada covenants to provide such wiring
coordinates no later than the signing of this Agreement.

 
25.            ENUREMENT
 
25.1
This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 
26.            GOVERNING LAW
 
 
26.1
This Agreement will be construed in accordance with and governed by the laws in
force in British Columbia.

 
 
Page 22 of 37

--------------------------------------------------------------------------------

 
 
 
26.2
The courts of British Columbia will have exclusive jurisdiction to hear and
determine all disputes arising hereunder.

 
 
26.3
This Section 26 will not be construed:

 
 
(a)
to affect the rights of a Party to enforce a judgment or award outside British
Columbia, including the right to record or enforce a judgment or award in a
jurisdiction in which the Property is situated;

 
 
(b)
to supersede the laws of Nevada applicable to the Property and the rights and
obligations of a holder of mineral rights thereunder.

 
27.            ENTIRE AGREEMENT
 
27.1
Subject to Section 27.2, this Agreement constitutes the entire agreement between
the parties and replaces and supersedes all prior agreements, including
memoranda, correspondence, communications, negotiations and representations,
whether verbal or written, express or implied, statutory or otherwise between
the parties with respect to the subject matter herein, including, without
restriction, the Original Option Agreement and the Amended and Restated Option
Agreement dated November 15, 2012 and the Amended and Restated Option Agreement
dated February 1, 2013.

 
27.2
For further certainty, this Agreement supersedes and replaces the Original
Supplemental Agreement and the Amended and Restated Supplemental Agreement,
which are now of no further force and effect.

 
27.            AMENDMENT
 
27.1
This Agreement may be amended only by an agreement signed by all parties to this
Agreement.

 
28.
 SURVIVAL

 
28.1
All terms of this Agreement will survive the exercise, expiration or termination
of the Option, unless expressly indicated otherwise.

 
28.
 SEVERABILITY

 
28.1
Each of the provisions of this Agreement shall be separate and distinct and, if
any provision of this Agreement shall be invalid, illegal or unenforceable in
any respect under any applicable law, the validity, legality and enforceability
of the remaining provisions hereof shall not be affected or impaired thereby.

 
29.            TIME OF ESSENCE
 
29.1
Subject to Section 16 and 23, time will be of the essence in this Agreement.

 
30.            EXECUTION OF AGREEMENT
 
30.1
This Agreement may be signed in counterpart and delivered electronically.

 
 
Page 23 of 37

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
AHL HOLDINGS LTD.  
 
GOLDEN SANDS EXPLORATION INC.
         
Per:
/s/James Alexander Lenec
 
Per:
/s/James Alexander Lenec
 
James Alexander Lenec, President
   
James Alexander Lenec, President
         
NORTHERN MINERALS & EXPLORATION LTD.
               
Per:
/s/ Ramzan Savji
       
Ramzan Savji, President
     

 
 
Page 24 of 37

--------------------------------------------------------------------------------

 
 
SCHEDULE “A”
 
This is SCHEDULE "A" to the Option Agreement dated for reference September 14,
2012, as last amended and restated on August 26, 2013 between AHL Holdings Ltd.
and Golden Sands Exploration Inc., as Optionors, and Northern Minerals &
Exploration Ltd., as Optionee
 
The Claims
 
Claim Name
 
BLM Serial No.
 
Registered Owner (1)
 
Location Date
             
WM #1
 
733156
 
AHL
 
01/04/1996
WM #2
 
405978
 
AHL
 
04/11/1987
WM #3
 
733157
 
AHL
 
01/04/1996
WM #4
 
405980
 
AHL
 
04/11/1987
WM #5
 
733158
 
AHL
 
01/04/1996
WM #6
 
405982
 
AHL
 
04/11/1987
WM #8
 
405983
 
AHL
 
04/11/1987
WM #10
 
405984
 
AHL
 
04/11/1987
Golden West #6
 
733140
 
AHL
 
01/02/1996
Golden West #7
 
733141
 
AHL
 
01/02/1996
Golden West #8
 
733142
 
AHL
 
01/02/1996
Golden West #9
 
733143
 
AHL
 
01/02/1996
Golden West #10
 
733144
 
AHL
 
01/02/1996
Golden West #11
 
733145
 
AHL
 
01/02/1996
Golden West #12
 
733146
 
AHL
 
01/02/1996
Golden West #13
 
733147
 
AHL
 
01/02/1996
Golden West #14
 
733148
 
AHL
 
01/03/1996
Golden West #15
 
733149
 
AHL
 
01/03/1996
Golden West #16
 
733150
 
AHL
 
01/03/1996
Golden West #17
 
733151
 
AHL
 
01/03/1996
Golden West #18
 
733152
 
AHL
 
01/03/1996
Golden West #19
 
733153
 
AHL
 
01/03/1996
Amended Golden West Frac A
 
733154
 
AHL
 
01/03/1996
Amended Golden West Frac B
 
733155
 
AHL
 
01/03/1996
WM 206
 
917492
 
AHL
 
11/19/2005
WM 207
 
917493
 
AHL
 
11/19/2005
WM 208
 
917494
 
AHL
 
11/19/2005
T&C #1
 
479032
 
AHL
 
05/08/1988
T&C #2
 
479033
 
AHL
 
05/08/1998
T&C #3
 
479034
 
AHL
 
05/08/1998
TJ #12
 
155540
 
AHL
 
04/02/1980
TJ #14
 
733159
 
AHL
 
01/04/1996
TJ #15
 
733160
 
AHL
 
01/04/1996
TJ #16
 
155544
 
AHL
 
04/04/1980
TJ #17
 
155545
 
AHL
 
04/04/1980
TJ #18
 
155546
 
AHL
 
04/04/1980
TJ #19
 
155547
 
AHL
 
04/02/1980
TJ #29
 
155557
 
AHL
 
04/04/1980
TJ #30
 
155558
 
AHL
 
04/17/1980
TJ #34
 
155562
 
AHL
 
04/17/1980

 
 
Page 25 of 37

--------------------------------------------------------------------------------

 
 
Claim Name
 
BLM Serial No.
 
Registered Owner (1)
 
Location Date
             
WM 101
 
NMC887954
 
AHL
 
11/10/2004
WM 102
 
NMC887955
 
AHL
 
11/10/2004
WM 103
 
NMC887956
 
AHL
 
11/10/2004
WM 104
 
NMC887957
 
AHL
 
11/10/2004
WM 105
 
NMC887958
 
AHL
 
11/10/2004
WM 106
 
NMC887959
 
AHL
 
11/10/2004
WM 107
 
NMC887960
 
AHL
 
11/10/2004
WM 108
 
NMC887961
 
AHL
 
11/10/2004
WM 109
 
NMC887962
 
AHL
 
11/10/2004
WM 110
 
NMC887963
 
AHL
 
11/10/2004
WM 111
 
NMC887964
 
AHL
 
11/10/2004
WM 112
 
NMC887965
 
AHL
 
11/10/2004
WM 113
 
NMC887966
 
AHL
 
11/10/2004
WM 114
 
NMC887967
 
AHL
 
11/10/2004
WM 115
 
NMC887968
 
AHL
 
11/10/2004
WM 116
 
NMC887969
 
AHL
 
11/10/2004
WM 117
 
NMC887970
 
AHL
 
11/10/2004
WM 118
 
NMC887971
 
AHL
 
11/10/2004
WM 119
 
NMC887972
 
AHL
 
11/10/2004
WM 120
 
NMC887973
 
AHL
 
11/10/2004
WM 121
 
NMC887974
 
AHL
 
11/13/2004
WM 122
 
NMC887975
 
AHL
 
11/10/2004
WM 123
 
NMC887976
 
AHL
 
11/10/2004
WM 124
 
NMC887977
 
AHL
 
11/10/2004
WM 125
 
NMC887978
 
AHL
 
11/10/2004
WM 126
 
NMC887979
 
AHL
 
12/10/2004
WM 127
 
NMC887980
 
AHL
 
12/10/2004
WM 128
 
NMC887981
 
AHL
 
12/10/2004
WM 129
 
NMC887982
 
AHL
 
12/10/2004
WM 130
 
NMC887983
 
AHL
 
12/10/2004
WM 131
 
NMC887984
 
AHL
 
12/10/2004
WM 132
 
NMC887985
 
AHL
 
12/10/2004
WM 133
 
NMC887986
 
AHL
 
12/10/2004
WM 134
 
NMC887987
 
AHL
 
12/10/2004
WM 135
 
NMC887988
 
AHL
 
12/10/2004
WM 136
 
NMC894073
 
AHL
 
2/2/2005
WM 137
 
NMC894074
 
AHL
 
2/2/2005
WM 138
 
NMC894075
 
AHL
 
2/2/2005
WM 139
 
NMC894076
 
AHL
 
2/2/2005
WM 140
 
NMC894077
 
AHL
 
2/2/2005
WM 141
 
NMC894078
 
AHL
 
2/2/2005
WM 142
 
NMC894079
 
AHL
 
2/2/2005
WM 143
 
NMC894080
 
AHL
 
2/2/2005
WM 144
 
NMC894081
 
AHL
 
2/2/2005
WM 145
 
NMC894082
 
AHL
 
2/2/2005
WM 146
 
NMC894083
 
AHL
 
2/2/2005
WM 147
 
NMC894084
 
AHL
 
2/2/2005

 
 
Page 26 of 37

--------------------------------------------------------------------------------

 
 
Claim Name
 
BLM Serial No.
 
Registered Owner (1)
 
Location Date
             
WM 148
 
NMC894085
 
AHL
 
2/2/2005
WM 149
 
NMC894086
 
AHL
 
2/2/2005
WM 150
 
NMC894087
 
AHL
 
2/2/2005
WM 151
 
NMC894088
 
AHL
 
2/2/2005
WM 152
 
NMC894089
 
AHL
 
2/2/2005
WM 153
 
NMC894090
 
AHL
 
2/2/2005
WM 154
 
NMC894091
 
AHL
 
2/2/2005
WM 155
 
NMC894092
 
AHL
 
2/2/2005
WM 156
 
NMC894093
 
AHL
 
2/2/2005
WM 157
 
NMC894094
 
AHL
 
2/2/2005
WM 158
 
NMC894095
 
AHL
 
2/2/2005
WM 159
 
NMC894096
 
AHL
 
2/2/2005
WM 160
 
NMC894097
 
AHL
 
2/2/2005
WM 161
 
NMC894098
 
AHL
 
2/2/2005
WM 162
 
NMC894099
 
AHL
 
2/2/2005
WM 163
 
NMC894100
 
AHL
 
2/2/2005
WM 164
 
NMC894101
 
AHL
 
2/2/2005
WM 165
 
NMC894102
 
AHL
 
2/2/2005
WM 166
 
NMC894103
 
AHL
 
2/2/2005
WM 167
 
NMC894104
 
AHL
 
2/2/2005
WM 168
 
NMC894105
 
AHL
 
2/2/2005
WM 169
 
NMC894106
 
AHL
 
2/2/2005
WM 170
 
NMC894107
 
AHL
 
2/3/2005
WM 171
 
NMC894108
 
AHL
 
2/3/2005
WM 172
 
NMC894109
 
AHL
 
2/3/2005
WM 173
 
NMC894110
 
AHL
 
2/3/2005
WM 174
 
NMC894111
 
AHL
 
2/3/2005
WM 175
 
NMC894112
 
AHL
 
2/3/2005
WM 176
 
NMC894113
 
AHL
 
2/3/2005
WM 177
 
NMC894114
 
AHL
 
2/3/2005
WM 178
 
NMC894115
 
AHL
 
2/3/2005
WM 179
 
NMC894116
 
AHL
 
2/3/2005
WM 180
 
NMC894117
 
AHL
 
2/3/2005
WM 181
 
NMC894118
 
AHL
 
2/3/2005
WM 182
 
NMC894119
 
AHL
 
2/3/2005
WM 183
 
NMC894120
 
AHL
 
2/3/2005
WM 184
 
NMC894121
 
AHL
 
2/3/2005
WM 185
 
NMC894122
 
AHL
 
2/3/2005
WM 186
 
NMC894123
 
AHL
 
2/3/2005
WM 187
 
NMC894124
 
AHL
 
2/3/2005
WM 188
 
NMC894125
 
AHL
 
2/3/2005
WM 189
 
NMC894126
 
AHL
 
2/3/2005
WM 190
 
NMC894127
 
AHL
 
2/3/2005
WM 191
 
NMC894128
 
AHL
 
2/3/2005
WM 192
 
NMC894129
 
AHL
 
2/3/2005
WM 193
 
NMC894130
 
AHL
 
2/3/2005
WM 194
 
NMC894131
 
AHL
 
2/3/2005
WM 195
 
NMC894132
 
AHL
 
2/3/2005

 
 
Page 27 of 37

--------------------------------------------------------------------------------

 
 
Claim Name
 
BLM Serial No.
 
Registered Owner (1)
 
Location Date
             
WM 196
 
NMC894133
 
AHL
 
2/3/2005
WM 197
 
NMC894134
 
AHL
 
2/3/2005
WM 198
 
NMC894135
 
AHL
 
2/3/2005
WM 199
 
NMC894136
 
AHL
 
2/3/2005
WM 200
 
NMC894137
 
AHL
 
2/3/2005
WM 217
 
NMC998440
 
AHL
 
10/7/2008
WM 218
 
NMC998441
 
AHL
 
10/7/2008
WM 219
 
NMC998442
 
AHL
 
10/7/2008
WM 220
 
NMC998443
 
AHL
 
10/7/2008
WM 225
 
NMC998444
 
AHL
 
10/7/2008
WM 226
 
NMC998445
 
AHL
 
10/7/2008
WM 227
 
NMC998446
 
AHL
 
10/7/2008
WM 228
 
NMC998447
 
AHL
 
10/7/2008
WM 240
 
NMC908933
 
AHL
 
9/1/2005
WM 241
 
NMC908934
 
AHL
 
9/1/2005
WM 242
 
NMC908935
 
AHL
 
9/1/2005
WM 243
 
NMC908936
 
AHL
 
9/1/2005
WM 255
 
NMC908948
 
AHL
 
9/1/2005
WM 256
 
NMC908949
 
AHL
 
9/1/2005
WM 257
 
NMC908950
 
AHL
 
9/1/2005
WM 258
 
NMC908951
 
AHL
 
9/1/2005
WM 259
 
NMC908952
 
AHL
 
9/1/2005
WM 272
 
NMC908965
 
AHL
 
9/1/2005
WM 273
 
NMC908966
 
AHL
 
9/1/2005
WM 274
 
NMC908967
 
AHL
 
9/1/2005
WM 275
 
NMC908968
 
AHL
 
9/1/2005
WM 288
 
NMC908981
 
AHL
 
9/1/2005
WM 289
 
NMC908982
 
AHL
 
9/1/2005
WM 294
 
NMC908987
 
AHL
 
9/1/2005
WM 295
 
NMC908988
 
AHL
 
9/1/2005
WM 296
 
NMC908989
 
AHL
 
9/1/2005
WM 297
 
NMC908990
 
AHL
 
9/1/2005
WM 298
 
NMC908991
 
AHL
 
9/1/2005
WM 299
 
NMC908992
 
AHL
 
9/1/2005
WM 300
 
NMC908993
 
AHL
 
9/1/2005
WM 301
 
NMC908994
 
AHL
 
9/1/2005
WM 302
 
NMC908995
 
AHL
 
9/1/2005
WM 303
 
NMC908996
 
AHL
 
9/1/2005
WM 304
 
NMC908997
 
AHL
 
9/1/2005
WM 305
 
NMC908998
 
AHL
 
9/1/2005
WM 306
 
NMC908999
 
AHL
 
9/1/2005
WM 307
 
NMC909000
 
AHL
 
9/1/2005
WM 308
 
NMC909001
 
AHL
 
9/1/2005
WM 309
 
NMC909002
 
AHL
 
9/1/2005
WM 320
 
NMC909013
 
AHL
 
9/1/2005
WM 321
 
NMC909014
 
AHL
 
9/1/2005
WM 322
 
NMC909015
 
AHL
 
9/1/2005
WM 401
 
NMC1021078
 
AHL
 
2/9/2010

 
 
Page 28 of 37

--------------------------------------------------------------------------------

 
 
Claim Name
 
BLM Serial No.
 
Registered Owner (1)
 
Location Date
             
WM 402
 
NMC1021079
 
AHL
 
2/9/2010
WM 403
 
NMC1021080
 
AHL
 
2/9/2010
WM 404
 
NMC1021081
 
AHL
 
2/9/2010
WM 405
 
NMC1021082
 
AHL
 
2/9/2010
WM 406
 
NMC1021083
 
AHL
 
2/9/2010
WM 407
 
NMC1021084
 
AHL
 
2/9/2010
WM 408
 
NMC1021085
 
AHL
 
2/9/2010
WM 409
 
NMC1021086
 
AHL
 
2/9/2010
WM 410
 
NMC1021087
 
AHL
 
2/9/2010
WM 411
 
NMC1021088
 
AHL
 
2/9/2010
WM 412
 
NMC1021089
 
AHL
 
2/9/2010
WM 413
 
NMC1021090
 
AHL
 
2/9/2010
WM 414
 
NMC1021091
 
AHL
 
2/9/2010
WM 421
 
NMC1063842
 
AHL
 
11/7/2011
WM 422
 
NMC1063843
 
AHL
 
11/7/2011
WM 423
 
NMC1063844
 
AHL
 
11/7/2011
WM 430
 
NMC1063845
 
AHL
 
11/7/2011
WM 431
 
NMC1063846
 
AHL
 
11/7/2011
WM 432
 
NMC1063847
 
AHL
 
11/7/2011
WM 439
 
NMC1063848
 
AHL
 
11/7/2011
WM 440
 
NMC1063849
 
AHL
 
11/7/2011
WM 441
 
NMC1063850
 
AHL
 
11/7/2011
WM 448
 
NMC1063851
 
AHL
 
11/7/2011
WM 449
 
NMC1063852
 
AHL
 
11/7/2011
WM 450
 
NMC1063853
 
AHL
 
11/7/2011

 
 
(1)
AHL means AHL Holdings Ltd.

 
 
Page 29 of 37

--------------------------------------------------------------------------------

 
 
SCHEDULE “B”
 
This is SCHEDULE "B" to the Option Agreement dated for reference September 14,
2012, as last amended and restated on August 26, 2013 between AHL Holdings Ltd.
and Golden Sands Exploration Inc., as Optionors, and Northern Minerals &
Exploration Ltd., as Optionee
 
ROYALTY
 
The Royalty is a 3% royalty required to be paid under the Option Agreement to
which this Schedule “B” forms a schedule and is calculated and paid by Payor (as
defined below) to the Royalty Holder (as defined below) in accordance with the
following provisions:
 
1.
Definitions

 
Unless otherwise set forth below, all capitalized terms used in this Schedule
shall have the meaning ascribed to them in the Agreement.
 
 
(a)
“Agreement” means the agreement to which this Schedule is attached.

 
 
(b)
“Allowable Deductions” has that meaning set out in Section 3.

 
 
(c)
“Calendar Quarter” means each three-month period ending March 31st, June 30th,
September 30th and December 31st of each calendar year.

 
 
(d)
“Commercial Production” means production from the Property for a period of at
least 45 consecutive days at which at least 85% of the rated capacity of the
processing mill, as recommended in the Feasibility Study, has been fully met;

 
 
(e)
“Mineral Content” includes all diamonds and other valuable gem stones and all
marketable ores, metals and minerals contained in Subject Ore as separately
estimated by the Payor using head grade or assays taken prior to entering mill
or heap leach facilities, mill or heap leach operation recovery levels, and
adjustments at the refinery or other processing facilities, as key components in
the calculation of Mineral Content.

 
 
(f)
“Mineral Price Quotation” for a Product means the final sale price as quoted for
the Product on the London Metals Exchange, as published in Metals Week or a
similar publication. If publication of the final quotation on the London Metals
Exchange shall be discontinued, the parties shall select a comparable commodity
quotation for purposes of calculating the Net Returns. If such selection has not
been completed prior to the end of the calendar month following the month in
which the quotation is discontinued, the average quotation for the calendar
month in which the quotation is discontinued shall be used on an interim basis
pending such selection.

 
 
(g)
“Net Returns” for a Calendar Quarter in respect of all of the Products means the
Returns less the Allowable Deductions.

 
 
(h)
“Payor” means the Party who produces and sells Products from the Property from
which the Royalty Holder is entitled to a Royalty as provided in the Agreement,
it being agreed that as of the date of the Agreement, the Payor is Northern
Minerals & Exploration Ltd.

 
 
Page 30 of 37

--------------------------------------------------------------------------------

 
 
 
(i)
“Products” means all Subject Ores produced from the Property and prepared for
sale under the Agreement.

 
 
(j)
“Property” shall mean the Property, as that term is defined in the Agreement and
all real property located within the Property, as that term is defined in the
Agreement and shall include.

 
 
(k)
“Returns” for a Calendar Quarter in respect of all of the Products means, for
each of the Products, the average Mineral Price Quotation for the Product for a
Calendar Quarter multiplied by the total number of appropriate units of
measurement of the Product beneficiated by the Payor or credited by the smelter,
refiner or other bona fide purchaser to the Payor during that Calendar Quarter.

 
 
(l)
“Royalty Holder” means the party or its successors or assigns that becomes
entitled to a Royalty, as provided in the Agreement, it being agreed that as of
the date of the Agreement, the Royalty Holder is AHL Holdings Ltd.

 
 
(m)
“Subject Ore” means all ore mined by the Payor from the Property and, for
further certainty, includes diamonds and other valuable gem stones.

 
2.
Reservation Of Royalty

 
The Payor shall pay and the Royalty Holder shall be entitled to receive as the
royalty, 3.0% of Net Returns.
 
3.
Deductions From Returns

 
In calculating the royalty, the Payor shall be entitled to deduct from Returns
the following costs, to the extent incurred and borne by the Payor (the
“Allowable Deductions”):
 
 
(a)
all smelting, minting, refining and processing costs, and treatment charges and
penalties at the smelter, refinery or other processing facility including, but
without being limited to, metal losses and penalties for impurities;

 
 
(b)
all costs of transporting the Products from the Property to a smelter, mint,
refinery or processing facility, including, without restricting the generality
of the foregoing, any and all costs of insurance in respect thereto;

 
 
(c)
all sampling, assaying and representation charges in connection with sampling
and assaying carried out after the Products have left the Property; and

 
 
(d)
taxes levied by any government on the value of Products produced or sold, but
excluding income taxes if such charges are actual costs payable out of the
proceeds received from a bona fide purchaser or are shown as deductions
therefrom.

 
4.
General Provisions

 
 
(a)
Arm’s Length Provision

 
If smelting, refining or other processing is carried out in facilities owned or
controlled by the Payor, charges, costs and penalties for such operations,
including transportation, shall mean the amount that the Payor would have
incurred if such operations were carried out at facilities not owned or
controlled by the Payor then offering similar custom services for comparable
products on prevailing terms.
 
 
Page 31 of 37

--------------------------------------------------------------------------------

 
 
 
(b)
Stockpiling and Commingling

 
The Payor may stockpile and commingle Subject Ore, concentrates or other
products mined and removed from the Property with ores, concentrates or other
products not mined from the Property; provided however, that the Payor shall
calculate from representative samples the average grade thereof and other
measures as are appropriate, and shall weigh (or calculate by volume) the
material before commingling.  In obtaining representative samples, calculating
the average grade of the ore and average recovery percentages, the Payor may use
any procedures accepted in the mining and metallurgical industry which it
believes suitable for the type of mining and processing activity being conducted
and, in the absence of fraud, its choice of such procedures shall be final and
binding on the Royalty Holder.
 
 
(c)
Tailings and Waste

 
All tailings or waste material shall be the property of the Payor and the Payor
shall have no obligation to process or extract substances therefrom. If the
Payor elects to extract Mineral Content of value therefrom and utilizes or sells
the same, the Royalty Holder shall receive the royalty provided under section 2
hereof in respect of such Products.  If the Payor commingles the tailings or
waste material produced from the Property with tailings and waste material not
produced from the Property, the Payor shall calculate from representative
samples the average grade thereof and other measures as are appropriate, and
shall weigh (or calculate by volume) the material before commingling and the
royalty payments, if any, shall be based upon the recoverable pro rata portion
of the minerals in the tailings or waste material derived from the
Property.  Payment of the Royalty, provisional payments, adjustments and annual
final reports will be made in accordance with Section 4(d), (e), (f) and
(g).  The records and provision for audit to resolve objections will be in
accordance with Section 4(k).
 
 
(d)
Payment of the Royalty

 
All royalty or provisional royalty payments will be payable on or before the
30th day following each Calendar Quarter. Each such quarterly payment to the
Royalty Holder shall be accompanied by a statement in reasonable detail showing
the calculation of the payment. Each such quarterly payment shall be subject to
adjustment as provided below in the next quarterly payment or when the final
report for the year is issued as specified below.
 
 
(e)
Provisional Payments

 
If any royalty becomes due and payable to the Royalty Holder prior to the
Payor’s final estimates of the total amount payable, then the Payor shall pay
the Royalty Holder a provisional royalty payment using the Payor’s then current
estimates of the amount payable for Products produced during the Calendar
Quarter.
 
 
Page 32 of 37

--------------------------------------------------------------------------------

 
 
 
(f)
Adjustments

 
The following adjustments shall be taken into account in determining the royalty
or provisional royalty payments and shall be specified in a statement which will
accompany each payment:
 
 
(i)
Any adjustments to charges, costs, deductions or expenses imposed upon or given
to the Payor but not taken into account in determining previous royalty
payments;

 
 
(ii)
Any adjustments in the number of appropriate units of measurement of Products,
beneficiated by the Payor, or previously credited to the Payor by a smelter,
refiner or bona fide purchaser of Products shipped or sold by the Payor;

 
 
(iii)
Any adjustments in Mineral Content and average percentage recovery; and

 
 
(iv)
Any payments that have not otherwise been credited against previous royalty
payments.

 
 
(g)
Annual Final Report

 
Within 90 days after the end of each calendar year, the Payor shall deliver or
cause to be delivered to the Royalty Holder a final report for the year
certified as being accurate by the Chief Financial Officer of the Payor and such
other responsible officer of the Payor showing in reasonable detail the
calculation of the royalty due the Royalty Holder for the prior year and all
adjustments to the quarterly or other periodic reports and payments for the
year. With such final report, the Payor shall, if applicable, make such
additional royalty payment as is required by the report. If such report
indicates that the Royalty Holder has received more than it should have been
paid in respect of the royalty due to the Royalty Holder, then the excess shall
be deducted from the next payment obligation owed pursuant to the provisions of
this Schedule or, in the event of a temporary or permanent cessation of
production, the Royalty Holder shall repay the excess within 15 days of the
annual report.
 
 
(h)
Assignment by Payor

 
Any sale, transfer assignment or disposition of the Property or any portion
thereof, as the case may be, by the Payor may be effected only in accordance
with the terms of the Agreement.
 
 
(i)
Abandonment by Payor

 
Any abandonment of the Property or any portion thereof, as the case may be, by
the Payor, may be effected only in accordance with the terms of the Agreement.
 
 
Page 33 of 37

--------------------------------------------------------------------------------

 
 
 
(j)
Assignment by Royalty Holder

 
Notwithstanding anything to the contrary herein contained, if any part of the
right to receive the Royalty is assigned by the Royalty Holder, it shall be a
condition of such assignment that the assignee agrees with the Payor and all
other parties entitled to receive any part of the Royalty as follows:
 
 
(i)
the amount of any royalty payable hereunder shall be settled only with the
Royalty Holder or an authorized nominee (herein collectively called the
“Nominee”) as designated by notice to the Payor (such notice to be executed by
all parties entitled to receive any part of the Royalty), and such settlement
shall be final and binding upon all interested parties and the Payor shall not
be required to make any accounting to any person save such Nominee;

 
 
(ii)
payment of the royalty shall be made only to or to the order of the Nominee “In
Trust” and such payment shall constitute a full and complete discharge to the
Payor and it shall have no obligation to see to the distribution of any such
payment;

 
 
(iii)
the Payor may settle disputes arising hereunder with the Nominee and such
settlement shall be final and binding upon all interested parties;

 
 
(iv)
the Payor may rely upon any direction, advice or authorization signed by the
Nominee and may act thereon as if the same was signed by all interested parties;
and

 
 
(v)
the Payor shall not be required to deal with any person except the Nominee. Each
interested party shall exercise all of their respective rights only through the
Nominee and shall require each of their respective assignees to agree in writing
to be bound by the provisions hereof.

 
 
(k)
Records and Provision for Audit to Resolve Objections

 
All books and records used by the Payor to calculate the royalty due hereunder
shall be kept in accordance with generally accepted accounting principles varied
only by the specific provisions hereof. The Payor shall maintain up-to-date and
complete records of the production of all Mineral Products. If treatment or
smelting of Mineral Products is performed off the Property, accounts records,
statements and returns relating to such treatment and smelting arrangements
shall be maintained by the Payor. The Royalty Holder shall have the right at all
reasonable times during normal business hours to inspect such accounts, records,
statements and returns and make copies thereof at its own expense for the sole
purpose of verifying the amount of the royalty.
 
 
Page 34 of 37

--------------------------------------------------------------------------------

 
 
All payments of the royalty made pursuant to the final report that is to be
issued within 90 days of the end of each calendar year shall be considered final
and in full satisfaction of all obligations of the Payor with respect thereto,
unless the Royalty Holder gives the Payor written notice describing and setting
forth a specific objection to the calculation thereof within 90 days after
receipt by the Royalty Holder of the annual final report herein provided in
Section 4(v). If the Royalty Holder objects to a particular quarterly statement
delivered hereunder, the Royalty Holder shall, for a period of 90 days after the
Payor’s receipt of notice of such objection, have the right, upon reasonable
notice and at a reasonable time, to have the royalty payment in question audited
by a firm of chartered accountants acceptable to the Royalty Holder and to the
Payor (and if they cannot agree on a firm, by a firm of chartered accountants
selected by the auditors of the Royalty Holder). If such audit determines that
there has been a deficiency or an excess in the payment made to the Royalty
Holder such deficiency or excess shall be resolved by adjusting the next
quarterly payment due hereunder. The Royalty Holder shall pay all costs of such
audit unless a deficiency of 5% or more of the amount due for the year under
audit or $30,000, whichever is greater, is determined to exist. The Payor shall
pay the costs of such audit if a deficiency of 5% or more of the amount due for
the year under audit or $30,000, whichever is greater, is determined to exist.
Failure on the part of the Royalty Holder to make claim on the Payor for
adjustment in such 90-day period shall establish the correctness of the final
report and preclude the filing of exceptions thereto or making of claims for
adjustment thereon.
 
 
(l)
Royalty Running With the Property

 
The royalty created herein shall be a real property interest in all portions of
the Property to which the royalty applies sufficient to secure the royalty
payments herein provided for; provided, however, that the Royalty Holder will
execute and deliver all instruments and assist in their recording necessary or
desirable for the Payor to obtain construction and/or production financing for
the Mine and Plant processing Products and to postpone and subordinate such
royalty on Products to the liens, charges and repayment schedules required by
all lenders for such construction and/or production financing of the Payor.
Should repayments to any such lenders cause any royalty payment hereunder not to
be paid or to be delayed before payment, then all such unpaid or delayed payment
shall be paid out of the next available revenues from Products together with
interest at the Prime Rate plus 3%.
 
 
Page 35 of 37

--------------------------------------------------------------------------------

 
 
Schedule “C”
 
This is SCHEDULE "C" to the Option Agreement dated for reference September 14,
2012, as amended and restated on August 26, 2013 between AHL Holdings Ltd. and
Golden Sands Exploration Inc., as Optionors, and Northern Minerals & Exploration
Ltd., as Optionee
 
MATERIAL TERMS OF THE JOINT VENTURE AGREEMENT
 
The Joint Venture Agreement will contain the following minimum terms together
with such other terms and conditions as the respective counsel for the parties
may reasonably request in order that the affairs of the Optionors and the
Optionee (the "Participants") in respect of the Property may be reasonably
carried out as a joint venture operation (the “Joint Venture”):
 
1.
On the date that the Optionee has both (a) exercised the Option (the “Exercise”)
and (b) provided the Semi-Carried Financing (the “Joint Venture Commencement
Date”), the Optionee will hold a 80% participating interest (“Participating
Interest”) and the Optionors will hold a 20% Participating Interest in the Joint
Venture.

 
2.
The objectives of the Joint Venture will be to place the Property or some part
thereof into commercial production.

 
3.
The affairs of the Joint Venture will be governed by the direction and control
of a management committee (the "Management Committee") to be composed of one
representative and one alternate from each of the Participants, with decisions
of the Management Committee to be determined by a majority of the percentage
interests in the Property as voted by the representatives, except that if there
is a deadlock, the deciding vote will be cast by the Operator.

 
4.
Any decision to place the Property into Commercial Production is to be based on
a Feasibility Report approved by the Management Committee.

 
5.
The Optionee will initially act as the Operator of the Joint Venture, subject to
the budget and programmes which when duly approved by the parties under the
Joint Venture shall be an “Approved Programme and Budget” as determined by the
Management Committee and will have such other powers and duties as required to
carry out that function.

 
6.
All operations under the Joint Venture will be financed by funds from a
financing arranged solely by the Optionee (the “Semi-Carried Financing”) and
provided to each of the Optionee and the Optionors, in proportion to their joint
venture ownership of an amount sufficient to fully finance both the Optionee and
the Optionors for:

 
 
(a)
all costs of any bonding;

 
 
(b)
all the costs involved in putting a mine into production on the Property in a
method and manner in full compliance with the Feasibility Report;

 
 
(c)
all of the costs associated with the continued operation of the mine; and

 
 
(d)
all costs associated with the shutting down of such mine, including all
environmental, reclamation and cleanup costs.

 
 
Page 36 of 37

--------------------------------------------------------------------------------

 
 
The Semi-Carried Financing is to be provided at the most attractive interest
rate offered by the Bank of Montreal for its most credit worthy commercial
clients.  Such financing is to be repaid by the Optionors and the Optionee from
the sale of ore from the Property on the basis that 80% of all revenue of each
will be paid first to repay the financing with the balance of 20% of the revenue
of each being paid to and shared between the Optionors and the Optionee in
proportion with their Joint Venture interests until such financing has been
re-paid in full, following which the revenue from the mine will be shared
between the Optionors and the Optionee in proportion with their Joint Venture
interests.
 
7.
The interests of the Participants will not be subject to a dilution clause.

 
8.
The Operator will be paid a fee as follows:

 
 
(a)
following formation of a Joint Venture between the Participants but prior to the
Commencement of Commercial Production, 3% of all exploration expenditures except
in the case of exploration expenditures under a single contract in excess of
$300,000 in which case the fee will be 2% of those expenditures; and

 
 
(b)
after the commencement of Commercial Production, 2% of all development and
production expenditures except in the case of development and production
expenditures under a single contract in excess of $100,000 in which case the fee
will be 1.5% of such development and production expenditures.

 
9.
The joint operations under the Joint Venture will commence automatically on the
Joint Venture Commencement Date, whether or not a formal joint venture agreement
has been entered into.  The Management Committee will hold its first joint
venture meeting within 60 days of the Joint Venture Commencement Date, and the
parties agree to have a formal joint venture agreement finalized within 90 days
of the Joint Venture Commencement Date.

 
10.
A Participant is entitled to receive, in kind, its share of any minerals
produced from a mine on the property and to separately dispose of the same in
proportion to its Participating Interest, subject to paying its share of the
cost of production.

 
11.
Each Participant will have a right of first refusal for sixty days in respect of
the other Participant wishing to dispose all or a part of its Participating
Interest in the Joint Venture.

 
12.
The proceeds available for payout from the Joint Venture will be paid as
follows:

 
 
(a)
80% of the proceeds will be paid to discharge the Semi-Carried Financing and the
remaining 20% will be paid 80% to the Optionee and 20% to the Optionors; and

 
 
(b)
after the Semi-Carried Financing has been paid, 80% of the proceeds will be paid
to the Optionee and 20% will be paid to the Optionors.

 
13.
The Optionee will cause the mine to be brought into Commercial Production within
two years of the Joint Venture Commencement Date and will cause that Commercial
Production to continue for at least two years, failing which all of the
Participating Interest of the Optionee will be transferred to the Optionors and
the title to the Property and all things comprising the mine and mine operations
including equipment, machinery, buildings and structures, whether chattels,
realty or other, will be transferred to the Optionor USA and the Optionee will
deliver to the Optionors:

 
 
(a)
a Quit Claim Deed in a form reasonably acceptable to the Optionors which the
Optionor USA may record against the Property; and

 
 
(b)
any other document reasonably required by the Optionors to evidence the transfer
of title to the Optionor USA all things comprising the Property, the mine and
the mining operation.

 
 
Page 37 of 37

--------------------------------------------------------------------------------


